Moore v Elite Plus Sec. (2019 NY Slip Op 05201)





Moore v Elite Plus Sec.


2019 NY Slip Op 05201


Decided on June 27, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2019

Sweeny, J.P., Renwick, Webber, Oing, JJ.


9751 156813/14

[*1]Hollister C. Moore, Plaintiff-Respondent,
vElite Plus Security, Defendant-Appellant, Nancy Anahi Angelone, et al., Defendants-Respondents.
Nancy Anahi Angelone, et al., Third-Party Plaintiffs-Respondents,
vDereck Ethredge, Third-Party Defendant.


Perry, Van Etten, Rozanski & Primavera, LLP, New York (Jeffrey Van Etten of counsel), for appellant.
Hasapidis Law Offices, South Salem (Annette G. Hasapidis of counsel), for Hollister C. Moore, respondent.
Garbarini & Scher, P.C., New York (William D. Buckley of counsel), for Nancy Anahi Angelone, Sun of May, LLC and Christopher Huisinga, respondents.

Order, Supreme Court, New York County (W. Franc Perry, III, J.), entered May 22, 2018, which, to the extent appealed from as limited by the briefs, denied defendant Elite Plus Security LLC's cross motion for summary judgment dismissing the complaint and any cross claims as against it, unanimously affirmed, without costs.
The motion court properly denied summary judgment, as triable issues of fact exist as to how the accident occurred (see Rawls v Simon, 157 AD3d 418 [1st Dept 2018]; see also Sutherland v Comprehensive Care Mgt. Corp., 155 AD3d 414 [1st Dept 2017]).
Plaintiff testified that defendant's security guard closed the restroom door on her hand, while the guard testified that it was plaintiff's friend who closed the door. Because defendant's submissions contain competing versions as to the proximate cause of plaintiff's accident, it failed to meet its initial burden to demonstrate the absence of all triable issues (see Friends of Thayer Lake LLC v Brown, 27 NY3d 1039, 1043 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 27, 2019
CLERK